Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a sipe" in line 6 and “the sipe comprises” in line 7. The recitation of ‘a sipe’ in line 6 implies that there is only one sipe present, but further along in claim 1, the sipe is further disclosed to include both a first sipe and a second sipe. It is unclear how a singular sipe could include both a first sipe and a second sipe. For examination purposes, the recitation in line 6 will be interpreted as reciting ‘a plurality of sipes’ and the recitation in line 7 will be interpreted as saying ‘the plurality of sipes comprise’.  
Claim 1 recites the limitation "the first sipes and the second sipes" in line 13.  There is insufficient antecedent basis for this limitation in the claim. In lines 7 and 10, the claim recites ‘a first sipe’ and ‘a second sipe’. It is unclear about whether the recitation in line 13 is supposed to refer to just 
Claims 2-6 are also indefinite for depending on an indefinite base in claim 1 and failing to cure the deficiencies of said claim.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 2017/0210177 A1) in view of Murata (US 2013/0092304 A1).

In an analogous art, Murata teaches a tire with sipes in an intermediate land area (Fig. 1, Ref. Num. 6) where there is an outside sipe (first sipe) (Fig. 2, Ref. Num. S3) and an inside sipe (second sipe) (Fig. 2, Ref. Num. S2) that both terminate in the land area where the outside sipe has a wider width than the inside sipe (Para. [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Osawa with Murata in order to have the width of the outside sipe (first sipe) be larger than the width of the inside sipe (second sipe). This modification will allow the rigidity of the rib to be higher on the outside which will increase cornering power at low load (Para. [0095]).
Regarding claim 2, Osawa teaches that the angle of the first sipe to the tire radial direction (Fig. 1, Ref. Num. θ3) is from 10° to 40° (Para. [0034]) and that the angle of the second sipe to the tire radial 4) is from 10° to 50° (Para. [0038]). In order to find the angle of the sipes to the tire circumferential you subtract the given angles from 90°, which gives the first sipe an angle of 50° to 80° and the second sipe an angle of 40° to 80°. Osawa does not expressly disclose that the angle of the first sipe is larger than the angle of the second sipe; however, it would have been obvious to a person of ordinary skill in the art to configure the angle of the first sipe as larger than the angle of the second sipe since Osawa discloses the angle of the first sipe as 50° to 80° (Para. [0034]) and the angle of the second sipe as 40° to 80° (Para. [0038])), said range overlapping the claimed range.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 2017/0210177 A1) in view of Murata (US 2013/0092304 A1) as applied to claim 1 above, and further in view of Hiraishi (US 2017/0066291 A1).
Regarding claim 3, Osawa in view of Murata does not teach that the first and second sipe each have a bent portion in a vertical cross section.
In an analogous art, Hiraishi teaches a sipe having a bent portion (Fig. 2A, Ref. Num. 5, 5a) in a cross section vertical to an extending direction of the sipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Osawa in view of Murata with Hiraishi in order to have the first and the second sipe each have a bent portion in a vertical cross section. This modification will ensure drainage performance during straight running while suppressing the reduction of rigidity in the land portions during cornering to improve the turning (Para. [0043]).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 2017/0210177 A1) in view of Murata (US 2013/0092304 A1) as applied to claim 1 above, and further in view of Tsunekawa (JP 2015134580 A, with English Machine Translation).
Regarding claim 4, Osawa in view of Murata does not teach that a first chamfered portion provided around the first sipe.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Osawa in view of Murata with Tsunekawa in order to add chamfers around the first sipe that have a round end. This modification will improve the drainage performance while increasing dry steering performance (Para. [0022]).
Regarding claim 5, Osawa in view of Murata does not teach that a second chamfered portion is provided around the second sipe and terminates in an arc shape.
In an analogous art, Tsunekawa teaches isolated sipes (Fig. 1, Ref. Num. 12a) in intermediate land portions (Fig. 1, Ref. Num. 32) where the width of the chamfered portion (Fig. 2, Ref. Num. L1) is 0.5 mm to 3.0 mm (Para. [0023]) and the width of the sipe (Fig. 2, Ref. Num. L2) is 0.3 mm to 2.0 mm (Para. [0023]) and where the chamfered portion terminating section comprises an arc (Fig. 1, Ref. Num. 12a). Tsunekawa does not expressly disclose that the width of the chamfered portion is wider than the width of the sipe; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the chamfered portion as larger than the width of the sipe since Tsunekawa 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Osawa in view of Murata with Tsunekawa in order to add chamfers around the second sipe that have a round end. This modification will improve the drainage performance while increasing dry steering performance (Para. [0022]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 2017/0210177 A1) in view of Murata (US 2013/0092304 A1) as applied to claim 1 above, and further in view of Ota (JP 2012116410 A, with English Machine Translation).
Regarding claim 6, Osawa in view of Murata teaches that there is a region in which the first sipe and the second sipe are not present that is continuous in the tire circumferential direction (Fig. 1, Ref. Num. 14a, 14b, center region of thread in between the sipes on opposite sides of the land portion). However, Osawa in view of Murata does not teach that the land portion has a protruding shape that contains a first and a second arc.
In an analogous art, Ota teaches a land area that protrudes outwardly a tire radial direction (Fig. 3) that includes a first arc located at center of the land area (Fig. 3, Ref. Num. R1) and second arcs that located at both ends of the land area (Fig. 3, Ref. Num. R2) where the second arcs have a radius of curvature that is smaller than the radius of curvature of the first arc (Para. [0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Osawa in view of Murata with Ota in order to have the intermediate land area be made of a first and two second arcs where the radius of curvature of the second arcs is smaller than the radius of curvature of the first arc. This modification will lower the contact pressure of the arcs which will suppress uneven wear (Para. [0033]). Since the first arc of Ota is in the center of the land area and encompasses the majority of the width (Para. [0038]), the modified Osawa with the arcs from Ota will 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        



/ROBERT C DYE/Primary Examiner, Art Unit 1749